Case 8:21-cv-01419-SDM-AEP Document 1 Filed 06/11/21 Page 1 of 13 PageID 1




              IN THE UNITED STATES DISTRICT COURT
                   MIDDLE DISTRICT OF FLORIDA
                         TAMPA DIVISION

 34th STREET SUPER
 MARKET, and
 FADI MOHAMMAD ABDEL
 RAHMAN, an Individual,                     CIVIL ACTION NO. ____________

                 Plaintiffs,                COMPLAINT
       v.

 UNITED STATES OF
 AMERICA,
                 Defendant.




      The    Plaintiffs,   34TH    STREET       SUPER   MARKET,       and    FADI

MOHAMMAD ABDEL RAHMAN, an Individual, by and through their

undersigned counsel and hereby file this Complaint against the UNITED

STATES OF AMERICA upon the grounds set forth herein, and in support

thereof, states as follows:


                                  FACTUAL BACKGROUND

      1.    The Plaintiff owns and operates a retail food store in Winter

Haven, Florida, named 34th Street Super Market (hereinafter referred to as

“34th Street”). The store is comprised of a commercial storefront dedicated to

retail sales of retail food market, focusing mostly on groceries to the Plaintiffs’


                                     Page 1 of 13
    Case 8:21-cv-01419-SDM-AEP Document 1 Filed 06/11/21 Page 2 of 13 PageID 2




customers.

         2.    Located in Florida’s 9th Congressional District, 34th Street serves

a community where approximately 17% of households receive Supplemental

Nutrition Assistance Program benefits 1 (“SNAP”), formerly known as Food

Stamps, which is overseen by the Food & Nutrition Service (“FNS”) of the

United States Department of Agriculture (“USDA”).                Of said households,

approximately 28.7% are below the poverty level, 44.1% of said households are

with one or more people 60 years of age and over, 48.0% of said households are

with child(ren) under the age of 18 years, and 46.1% of said households are

with disabled individual(s).

         3.   Accordingly, 34th Street began accepting Electronic Benefit

Transfers (or “EBT”) to better serve the local community and increase its

attractiveness to SNAP customers. These SNAP customers eventually became

a substantial share of the store’s total clientele, responsible for a substantial

portion of the store’s gross revenue on EBT alone. In addition to EBT, the

SNAP clientele account for an even larger portion of the gross revenue as they

conduct significant non-SNAP transactions as well for ineligible items such as

tobacco and home products.

         4.   On February 4, 2021, the USDA, through the FNS, issued a



1
 See USDA Publication of December 2020, Profile of SNAP Households: Florida Congressional
District 9.
                                       Page 2 of 13
Case 8:21-cv-01419-SDM-AEP Document 1 Filed 06/11/21 Page 3 of 13 PageID 3




Charge Letter to the Plaintiffs, wherein the Plaintiffs were charged by the

Defendant with selling minor ineligible items at the store which resulted in a

six (6) month suspension of their SNAP license.

      5.    The Plaintiffs denied that the violations were knowing or

intentional, and defended against the Charge Letter, but on February 18, 2021

they were disqualified for a period of six (6) months from SNAP.

      6.    Accordingly, on March 4, 2021, the Plaintiffs filed for an

Administrative Review of the Department’s decision to disqualify them for a

period of six (6) months, as permitted by 7 C.F.R. §279, and presented

arguments and evidence in support of their position. The Plaintiffs took issue

not only with the evidence that any violations of SNAP retailer policies had

occurred, but also with whether or not they were neglectful or careless in their

operation of the store and oversight of the employees.

      7.    The Administrative Review Division of the USDA responded to the

Plaintiffs’ appeal in a letter and opinion dated May 7, 2021 which was received

on May 12, 2021.

      8.    This Judicial Appeal has been filed timely and seeks the reversal

of the USDA’s current decision to disqualify the Plaintiffs for six (6) months

from participating as a SNAP retailer.

                          JURISDICTION AND VENUE

      9.    The Plaintiffs bring this action based upon their disqualification

                                   Page 3 of 13
Case 8:21-cv-01419-SDM-AEP Document 1 Filed 06/11/21 Page 4 of 13 PageID 4




from eligibility to participate in the Supplemental Nutrition Assistance

Program, as codified by Congress in 7 U.S.C. §§ 2011 – 2036(c).

      10.    This Court has subject matter jurisdiction over the matters raised

by the Plaintiffs in this case pursuant to 7 U.S.C. §2023, and 7 C.F.R. §279.7.

Furthermore, 28 U.S.C. §1331 gives this Court original jurisdiction over civil

actions arising under the laws of the United States, for which the

aforementioned statute and regulation qualify.

      11.    Venue is appropriate in this District pursuant to 7 C.F.R.§279.7(a),

7 U.S.C. §2023(13) and 28 U.S.C. §1391(b) as this Plaintiffs’ business was

owned and operated in Winter Haven, Polk County, Florida, and because the

facts giving rise to the circumstances herein occurred in the Middle District of

Florida-Tampa Division.

                                     PARTIES

      12.    The Plaintiff, 34TH STREET SUPER MARKET, whose principal

place of business is at 1915 34th St. NW, Winter Haven, Florida 33881-1913.

34th Street Super Market. is referred to herein as “34th Street” and referred

to herein collectively with the other Plaintiffs as “Plaintiffs”.

      13.    The Plaintiff, FADI MOHAMMAD ABDEL RAHMAN, an

Individual, is a natural person and resident of Lakeland, Florida and is the

registered owner of 34th Street, and is referred to herein collectively with the

other Plaintiffs as “Plaintiffs”.

                                     Page 4 of 13
Case 8:21-cv-01419-SDM-AEP Document 1 Filed 06/11/21 Page 5 of 13 PageID 5




      14.       The Defendant, the UNITED STATES OF AMERICA, acting

through its agency, the United States Department of Agriculture (hereinafter

referred to as the “USDA” or “Department”), and its subservice, the Food and

Nutrition Service (hereinafter referred to as “FNS”).

                               GENERAL ALLEGATIONS

      15.       The Supplemental Nutrition Assistance Program (SNAP) is a

government program operated pursuant to Title 7 United States Code, Chapter

51, and codified more specifically as 7 U.S.C. §§2011-2036(c).

      16.       The general purpose of SNAP is to provide food benefits (formerly

“food stamps”) to program participants who meet certain financial need

requirements. SNAP participants are awarded benefits (money) issued on a

state-by-state basis in varying amounts based upon the needs of their

household. These benefits are transmitted to, and utilized by the participant,

through an Electronic Benefits Transfer (EBT) card, which conceptually

functions similar to a debit card.

      17.       The benefits are to be used by the participant only for the purchase

of food and other eligible items sold by approved SNAP retailers, such as 34th

Street.

                  SNAP VIOLATION REGULATIONS AND POLICIES

          18.   SNAP retailers are governed by the Defendant through 7 C.F.R.

§278.6 which sets out the guidelines for disqualification or suspension of

                                       Page 5 of 13
Case 8:21-cv-01419-SDM-AEP Document 1 Filed 06/11/21 Page 6 of 13 PageID 6




retailers who violate SNAP regulations, and to some degree defines what those

violations are. In pertinent part, and relied upon by the Defendant in issuing

the suspension in this case, is §278.6(5) and (6):

             a.    “[The Department may] disqualify the firm for 6

      months if it is to be the first sanction for the firm and the evidence

      shows that personnel of the firm have committed violations such as

      but not limited to the sale of common nonfood items due to

      carelessness or poor supervision by the firm's ownership or

      management.” 7 U.S.C. §278.6(5) (2009) (emphasis added).

       19.   The regulation clearly draws a line between violations that are a

result of an employee’s malicious or incidental mistakes that occur despite

reasonable efforts and oversight from ownership/management, and those

which occur as the result of the poor handling of the company and its employees

by the management/ownership.         Effectively, the regulation seeks only to

sanction those stores where the ownership/management has created an

environment to permit violations to fester or occur uninhibited.

       20.   In this instant action, the Defendant has alleged that the Plaintiffs

committed transactions which amount to the selling of ineligible common non-

food items (also referred to as “minor ineligible items”) in EBT transactions.

Such allegations were based upon unsworn statements of unidentified

investigators.

                                    Page 6 of 13
    Case 8:21-cv-01419-SDM-AEP Document 1 Filed 06/11/21 Page 7 of 13 PageID 7




           21.    In all, the Charge Letter claims that the Plaintiff allegedly sold

different ineligible items2 to the Investigator who is a third party contractor

for the Food and Nutrition Service, United States Department of Agriculture:

(1) one Box of Home Select Assorted Cutlery White Strong & Durable (48 ct);

(2) one Roll of Scott Unscented Bathroom Tissue (one-ply 1100 sheets per roll);

(3) one bottle of Suave 24 Hour Protection Fresh Invisible Solid Anti-

Perspiration (2.6 oz); (4) one Box Irish Spring Original Deodorant Soap (3.7

oz); (5) one Roll of Scott Unscented Bathroom Tissue (one-ply 1100 sheets per

roll); (6) one Bottle of Swan Hydrogen Peroxide Topical Solution USP (32 fl oz);

(7) one Bottle of Barbasol Thick & Rich Shaving Cream Original Rust-Proof

Aluminum Bottom (.5oz); and (8) one pack of Assured Twin Double Blade

Razors for Men (10 ct). A copy of the February 4, 2021 Charge Letter is

attached as Exhibit A.

           22.    Notably, neither the Charge Letter (which instituted the Agency

action) nor the proceedings before the Administrative Review Office, offered

any evidence or allegation that the store’s ownership or management was

careless or neglectful in their supervision and operation of the store, nor was

evidence provided showing such shortcomings in the oversight of the

employees.




2
    Albeit on different occasions.
                                        Page 7 of 13
Case 8:21-cv-01419-SDM-AEP Document 1 Filed 06/11/21 Page 8 of 13 PageID 8




       23.   The store, in fact, did oversee its employees and provide SNAP

training. At no time was the store owner or manager neglectful or careless in

the operation of the store.

       24.   As such, the determination that neglect or carelessness on the part

of the management/ownership existed was without evidence of support, and

ultimately based on either insufficient information or arbitrary standards.

              ISSUANCE OF HARDSHIP CIVIL MONEY PENALTIES

      25.    With respect to the issuance of Civil Money Penalties in lieu of

suspensions, 7 U.S.C. §278.6 permits the Department to issue a hardship civil

money penalty. As noted by the District of Oregon in the case Plaid Pantry

Stores, Inc. vs. U.S., 612 F.Supp. 680, 684 (D. Oregon 1985) in drafting the

Food Stamp Act and the statutes upon which the Defendant now operates and

under which this case arises, “Congress believed that civil money penalties

should be the normal penalty instead of disqualification.”

      26.    Nevertheless, it appears that the Agency did not evaluate that

option in this matter, nor did it consider a warning letter as provided under 7

C.F.R. §278.6(e)(7) where the violations were too limited to warrant further

agency action.

COUNT I: REQUEST FOR JUDICIAL REVIEW

      27.    The Plaintiffs incorporate and restate each and every paragraph

set forth above as though more fully set forth herein.

                                   Page 8 of 13
Case 8:21-cv-01419-SDM-AEP Document 1 Filed 06/11/21 Page 9 of 13 PageID 9




      28.   The Plaintiffs, pursuant to 7 U.S.C. §2023 and 7 C.F.R. §279.7

have the right to, and hereby do, request a de novo judicial review of the six (6)

month suspension issued by the Defendant against the Plaintiffs.

      29.   The initial administrative decision, in addition to the Final Agency

Decision rendered upon the Administrative Appeal, errantly found that the

Plaintiffs had committed SNAP regulation violations as a result of accepting

SNAP benefits in exchange for “common ineligible non-food items.”

      30.   The store denies that the transactions were knowing or

intentional, if they happened at all.

      31.   Furthermore, the Final Agency Decision wrongly determined that

the store’s ownership and/or management was careless or neglectful in its

operation of the firm and oversight of the clerks.

      32.   The Plaintiffs’ management and ownership has been diligent in

operating the store and overseeing employees.

      33.   Even if the transactions had occurred as described by the

Defendant, they were in no way the result of ownership of managerial

carelessness or neglect. The store is thorough and careful in its training, but

cannot be omniscient or omnipresent for every transaction.

      34.   Both the finding of a sale of ineligible items, and that such sale

was the result of managerial or ownership neglect or carelessness, were errant

and warrant reversal.

                                    Page 9 of 13
Case 8:21-cv-01419-SDM-AEP Document 1 Filed 06/11/21 Page 10 of 13 PageID 10




      35.   Furthermore, the Plaintiffs have never been afforded an

opportunity to cross examine the third party investigator, nor have they been

permitted the opportunity to review the Administrative Record and respond to

the allegations and evidence set forth therein.

      36.   As such, the Defendant, acting through its department and sub-

departments in the USDA, improperly and impermissibly suspended the

Plaintiff from participation in SNAP for six (6) months.

      37.   Therefore, the six (6) month disqualification against the Plaintiffs

should be set aside by this Court in favor of the issuance of a warning letter,

and the Plaintiffs’ status as an approved SNAP retailer should be reinstated.

      WHEREFORE, the Plaintiffs, 34TH STREET SUPER MARKET, and

FADI MOHAMMAD ABDEL RAHMAN, an Individual, respectfully request

this Honorable Court conduct a Judicial Review of the Defendant’s six (6)

month disqualification of the Plaintiffs, and subsequently enter Judgment

against the Defendant for improperly disqualifying the Plaintiffs for six (6)

months, as well as awarding the Plaintiffs the attorney’s fees and costs

incurred in this action.

COUNT II: ARBITRARY AND CAPRICIOUS SANCTION

      38.   The Plaintiffs hereby incorporate and restate paragraphs 1

through 26 above as though more fully set forth herein.

      39.   The Defendant has issued a series of internal policies which in

                                  Page 10 of 13
Case 8:21-cv-01419-SDM-AEP Document 1 Filed 06/11/21 Page 11 of 13 PageID 11




pertinent part are designed to outline the system of punishments and sanctions

for violations of the SNAP program by authorized retailers.

      40.   The policies themselves draw arbitrary lines between numbers of

ineligible items and transactions which fail to take into consideration the

volume of visits done by an investigator or a confidential informant.

      41.   In any case, the Defendant lacked substantial evidence to indicate

that the alleged violations arose to the level of carelessness and/or poor

supervision on the part of the Plaintiffs which would indicate a failure at the

managerial level to supervise employees as required under the applicable

regulations to support a six (6) month disqualification.

      42.   As such, the transactions qualify as inadvertent in nature, and

given the other evidence in the administrative record indicating a staunch

refusal to sell ineligible items and refusals to traffick in SNAP benefits, the

Defendant’s internal policies required a warning letter to be issued rather than

a suspension.

      WHEREFORE, the Plaintiffs, 34TH STREET SUPER MARKET, and

FADI MOHAMMAD ABDEL RAHMAN, an Individual, respectfully request

this Court set aside the Defendant’s suspension of the Plaintiffs from

participating in the SNAP program, as well as awarding the Plaintiffs

attorney’s fees and costs incurred in this action.



                                   Page 11 of 13
Case 8:21-cv-01419-SDM-AEP Document 1 Filed 06/11/21 Page 12 of 13 PageID 12




COUNT III: IN THE ALTERNATIVE, JUDICIAL REVIEW OF DENIAL OF CIVIL

MONEY PENALTY

      43.   The Plaintiffs hereby incorporate and restate paragraphs 1

through 26 above as if more fully set forth herein.

      44.   The Plaintiffs timely requested the Department to issue a

Hardship Civil Money Penalty in lieu of a six (6) month disqualification as the

impact on the local community would be significant in the absence of 34th

Street ability to accept EBT.

      45.   The Defendant subsequently denied the request, leaving the

matter for Judicial Review pursuant to 7 U.S.C. §2023.

      46.   Review of the Defendant’s decision to issue (or decline) a civil

money penalty is subject to de novo judicial review so that the Court has the

opportunity to independently evaluate the evidence. See Affum v. U.S., 566

F.3d 1150, 1160 (D.C. Cir. 2009).

      47.   As such, the Plaintiffs request this Court review the Plaintiffs’

request for the issuance of a hardship civil money penalty as permitted by law,

and to issue said penalty if it is found to be appropriate in lieu of any sanction

resulting from the Court’s decision in Count I of this Complaint.

      WHEREFORE, the Plaintiffs, 34TH STREET SUPER MARKET, and

FADI MOHAMMAD ABDEL RAHMAN, an Individual, respectfully request

this Honorable Court enter Judgment reversing the Defendant’s decision not

                                    Page 12 of 13
Case 8:21-cv-01419-SDM-AEP Document 1 Filed 06/11/21 Page 13 of 13 PageID 13




to issue a hardship civil money penalty, and instead instruct Defendant to

issue such penalty in the event a suspension is upheld under Count I, as well

as awarding the Plaintiffs attorney’s fees and costs incurred in this action.

      This matter has been respectfully submitted to the Court by the

undersigned attorney, and shall be served upon the Defendant in the manner

prescribed by the Federal Rules of Civil Procedure, 7 C.F.R. §279 and 7 U.S.C.

§2023, as will be evidenced by the proof of service filed with the Court

hereafter.

Dated: June 11, 2021                 Respectfully submitted,


                                     METROPOLITAN LAW GROUP, PLLC

                                     /s/ Andrew Z. Tapp
                                     ANDREW Z. TAPP, ESQ.
                                     Florida Bar No.: 68002
                                     1971 W. Lumsden Road, #326
                                     Brandon, Florida 33511-8820
                                     Telephone: (813) 228-0658
                                     Facsimile: (813) 330-3129
                                     Email:      Andrew@Metropolitan.Legal
                                                 LaJeana@Metropolitan.Legal

                                     COUNSEL FOR PLAINTIFFS




                                   Page 13 of 13
